Citation Nr: 1127954	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-35 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision granted service connection for a lumbar back disability and assigned a 10 percent disability rating.

In March 2011, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Denver, Colorado.  A transcript of that hearing has been associated with the claims file.  

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability.  See also 38 C.F.R. § 3.159 (2010).  VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA examination for his service-connected back disability in November 2006.  Although he testified in March 2011 that the level of his back disability was the same as it was in service, he also reported experiencing sharp pains radiating from his back into his legs.  The report of the 2006 VA examination reflects that the Veteran denied experiencing such pains at that time.  As this symptomatology indicates that the level of the Veteran's disability has changed since November 2006, an examination is warranted to determine the current severity of the back disability.

Further, after the issuance of a September 2009 supplemental Statement of the Case (SOC), the Veteran submitted medical evidence in support of his claim.  However, he did not submit a waiver of initial RO consideration of this evidence and the RO did not issue a subsequent supplemental SOC.  The RO/AMC will consider this additional evidence in its readjudication of this matter. Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records of any private medical treatment for his back that is not already reflected in the claims file.

2.   Schedule the Veteran for a VA examination at an appropriate location to determine the current severity of his service-connected back disability.  The following considerations will govern the examination:

a. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the severity of the back disability.  The examination findings must specifically include range of motion measurements (and state whether motion is additionally limited by pain, weakness, and/or fatigue).  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record - the examiner's attention is drawn to the 2011 private treatment records.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

d. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

3. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim for an increased evaluation - consider the propriety of "staged" ratings based on any changes in the degree of severity of the disability.  The Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


